DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 16/634,352 filed on 1/27/2020, which is a 371/National Stage application of PCT/DE2018/100607.  Claims 1-14 are currently pending.
 Amendments filed on 10/06/2021 has been acknowledged and accepted. Claims 1, 2, and 6-9, have been amended. Claim 11-14 have been added.

Priority
Application claims the benefit of German Application No. 102017117511.3 filed 8/2/2017, and German Application No. 102017129873.8, filed 12/14/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 10-12, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akahane et al. (US 9062721)(hereinafter” Akahane”). 
Regarding claim 1, Akahane discloses: A hybrid module for a drive train (fig. 2) of a motor vehicle, comprising: 
a housing (including for instance at least the portion of cylinder housing 81, Fig. 2),
 a disconnect clutch (7) having a plurality of inner friction elements (e.g. 72) and a plurality of outer friction elements (71),
 a hydraulic actuating unit (e.g. 8, including piston element 82 and cylinder 8), cooperating with the disconnect clutch and received on the housing, and 
an electric motor (9), wherein a rotor (92) of the electric motor includes a rotor carrier (e.g. 91) integrally formed with a clutch component (e.g. 6, 4) of the disconnect clutch that supports the plurality of inner friction elements, and 
wherein the actuating unit (e.g. 8) has a piston element (82), which is received such that it is displaceable relative to the housing and which, via an actuating bearing (needle bearing 87), is connected to a pressure element (piston arm 83) such that it is fixed against displacement in an axial direction of the disconnect clutch yet rotatable relative to the pressure element (see paragraph 30), and
wherein the pressure element is configured for engagement and disengagement of the disconnect clutch. 
Regarding claim 2, Akahane discloses:
wherein the actuating bearing (87) is a needle bearing having a cage (has not character reference no.) holding a plurality of needle bodies (by definition of a needle bearing; every 
Regarding claim 3, Akahane discloses:
wherein a cylinder region (e.g. 8, 81) of the actuating unit, which receives the piston element, is formed directly by the housing (see fig. 2). 
Regarding claim 4, Akahane discloses:
wherein a hydraulic pressure chamber (e.g. chamber of 8), which is enclosed by the cylinder (e.g. 8) region and the piston element (e.g. 82), is connected to a hydraulic line (e.g. 85)  by at least one bore (e.g. fluid passage 85) incorporated in the housing (e.g. 81). 
Regarding claim 5, Akahane discloses:
wherein the piston element is pre-tensioned in its retracted position by a resetting spring (84) supported on the pressure element (see column 8, lines 52-67). 
Regarding claim 6, Akahane discloses:
wherein the rotor carrier (e.g. 6, fixedly connected to 4) is rotatably mounted by a supporting bearing (12) on the housing (e.g. 81). 
Regarding claim 10, Akahane discloses: A drive train for a motor vehicle, having a hybrid module as claimed in claim 1 (See Background, column 3, lines 43-53).
Regarding claim 11, Akahane discloses: 

Regarding claim 12, Akahane discloses: 
wherein the pressure element (e.g. 83)  includes an axially extending section configured to extend through an opening  (e.g. 61) of the clutch component such that the pressure element is non-displaceably (e.g. 88) coupled to one of the friction elements (e.g. 71, 72).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akahane et al. (US 9062721)(hereinafter” Akahane”) in view of Arnold et al. (US 9193255 B2)(hereinafter “Arnold”). 
Regarding claim 8, Akahane discloses all the elements of the invention as mentioned in claim 1, but does not provide: “further comprising two sub-clutches in addition to the disconnect clutch, wherein each of the sub clutches is formed to be oil-cooled and are arranged radially inside a sleeve region of the rotor carrier (e.g. not shown, the sleeve of the rotor carrier, 6) on which the rotor is received.”
Arnold provides: two sub-clutches (e.g. 1, fig. 3) in addition to an analogous disconnect clutch (e.g. 2, Fig. 2), wherein each of the sub clutches is formed to be oil-cooled (see for instance column 4, lines 15-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Akahane, including its electric motor and disconnect clutch, and connect its output shaft to the sub-clutches of the subassembly of Fig. 3 of Arnold, in order to provide two output shafts and braking functionality, because, inter alia, combining prior art elements according to known methods to yield predictable results (a hybrid transmission similar to Arnold, but with the hybrid module of Ahakane), is a matter of ordinary skill, (KSR v. Teleflex).
The combination of Akahane and Arnold, thus provides: “further comprising two sub-clutches in addition to the disconnect clutch, wherein each of the sub clutches is formed to be oil-cooled and are arranged radially inside a sleeve region of the rotor carrier on which the rotor is received”.
Regarding claim 9, Arnold provides: “wherein a first sub-clutch and/or a second sub-clutch of the two sub-clutches is/are actuated via a rotary transmission lead through (see dotted lines in Fig. 2, indicating hydraulic passages (lead through)”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Akahane, including its electric motor and disconnect clutch, and connect its output shaft to the sub-clutches of the subassembly of Fig. 3 of Arnold, in order to provide two output shafts and braking functionality, because, inter alia, combining prior art elements according to known methods to yield predictable results (a hybrid Arnold, but with the hybrid module of Ahakane), is a matter of ordinary skill, (KSR v. Teleflex). 
The combination of Akahane and Arnold, thus provides: “wherein a first sub-clutch and/or a second sub-clutch of the two sub-clutches is/are actuated via a rotary transmission lead through”.
Regarding claim 13, Arnold provides: “wherein the two sub-clutches are arranged radially outside the disconnect clutch”.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to modify Akahane including its electric motor and disconnect clutch, and connect its output shaft to the sub-clutches of the subassembly of Fig. 3 of Arnold, in order to provide two output shafts and braking functionality, because, inter alia, combining prior art elements according to known methods to yield predictable results (a hybrid transmission similar to Arnold, but with the hybrid module of Ahakane), is a matter of ordinary skill, (KSR v. Teleflex). 
The combination of Akahane and Arnold, thus provides:” wherein the two sub-clutches are arranged radially outside the disconnect clutch”. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akahane et al. (US 9062721)(hereinafter” Akahane”) in view of Arnold et al. (US 9193255 B2)(hereinafter “Arnold”) as set forth in the rejection of claim 8 and further in view of Klotz et al. (US 4915204 A) (hereinafter “Klotz”). 
Regarding claim 14, Akahane discloses all the elements of the invention as mentioned in claim 8, but does not provide: wherein the two sub-clutches are radially aligned with one another.
Klotz provides: wherein the two sub-clutches (e.g. 302, 304, 306, 308, 310) are radially aligned with one another.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Akahane/ Arnold by rearranging the clutch as taught by Klotz, in order to provide vertical compact design, because, inter alia, rearranging prior art elements according to known methods to yield predictable results (a hybrid transmission similar to Klotz, but with the hybrid module of Arnold), is a matter of ordinary skill, (In re Japikse, 86 USPQ 70  and In re Einstein, 8 USPQ 167, MPEP 2144.04).
The modification of Akahane and Arnold and Klotz, thus provides: “wherein the two sub-clutches are radially aligned with one another”.

Allowable Subject Matter
Claims 7 is objected to as been dependent upon a rejection base claim 6, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 recites: “wherein in a first screw element, screwed to the clutch component of the disconnect clutch, serves as a counter-holder for a plurality of friction elements of the disconnect clutch and axially supports a first bearing ring of the supporting bearing, and/or a 
While screw connections between components are suggested to be obvious by, for instance, Arnold, column 3, lines 14-19, Arnold, and/or Akahane does not teach or suggest, inter alia, a first screw element which serves as “a counter-holder for a plurality of friction elements of the disconnect clutch and axially supports a first bearing ring of the supporting bearing”, in combination with the remaining features”.

Interpretation of Claims
Claim 2 recites: “wherein the cage is centered relative to the piston element”. The “term centered” is interpreted according to its ordinary meaning which is similar to paragraph 10 of the specification but does not require direct contact or abutment, merely a holding in place relative to a centerline, e.g. carrying a normal or radial force. The term centered does not necessarily imply direct abutment or contact. 

Remarks and Response
Applicant's arguments filed 10/6/2021 have been fully considered but they are partially persuasive per the reasons set forth below. The 112(b) rejections on claim 6 and 7 and objection on claim 7, previously set forth in the non-final office action mailed on 07/06/2021 have been withdrawn due to the amendment of these claims.
Response to Arguments
Regarding claim 1, applicant argues “Claims 1-6 and 10 were rejected as being anticipated by US 9062721 (hereinafter, "Akahane"). Applicant disagrees with the rejection; however, claim 1 has been amended to further distinguish over the prior art to advance prosecution of the application. Applicant respectfully submits that Akahane fails to disclose at least "a disconnect clutch having a plurality of inner friction elements and a plurality of outer friction elements. ...wherein a rotor of the electric motor includes a rotor carrier integrally formed with a clutch component of the disconnect clutch that supports the plurality of inner friction elements," as recited in claim 1. As can be seen in annotated Figure 2 below of Akahane, the component supporting the rotor is separate from the component supporting the inner clutch plates or friction elements. They are not integrally formed together as claimed and recited by Applicant. Accordingly, claim 1, along with all dependent claims, is patentable over Akahane."  This is not persuasive as the inner friction element is 72 not 71 and 72 is integrally formed with a clutch component 6 of the disconnect clutch that supports the plurality of inner friction elements. As such the examiner respectfully disagrees.
Regarding claim 8-9, applicant argues “Claims 8-9 were rejected as being unpatentable over Akahane in view of US 8376112. Applicant notes that it appears the office action meant to recite US 9193255 (hereinafter, "Arnold") instead of US 8376112. Regardless, Applicant respectfully submits that dependent claims 8-9 are patentable for at least the reasons presented above with respect to claim 1. Moreover, neither Akahane nor Arnold disclose "further comprising two sub-clutches in addition to the disconnect clutch, wherein each of the sub clutches is formed to be oil-cooled and are arranged radially inside a sleeve region of the rotor carrier on which the rotor is received," as recited in amended claim 8. In the office action, Arnold is relied upon for disclosing the two sub-clutches. As can be seen in Figures 2-3 of Arnold, the elements identified as the two sub- clutches are not disposed radially inside a rotor carrier. Accordingly, claims 8-9 are patentable over the prior art and Applicant respectfully requests withdrawal of the rejection. This is not persuasive as the two sub-clutches of Arnold will be combined with Akahane under the rotor carrier of Akahane (for clarification, see the rejection of claim 8-9). As such the examiner respectfully disagrees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655